EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Anoff on May 27, 2020.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A method of treating hair, the method comprising:
providing an aerosol foam dispenser containing from about 1% to about 15% foaming agent and a hair care composition, wherein the hair care composition is a compact liquid hair care composition comprising:
from about 20% to about 45%, by weight, of a detersive surfactant system comprising: 
from about 15% to about 36%, by weight of the hair care composition, of an anionic surfactant; 
from about 1% to about 10%, by weight of the hair care composition, of a zwitterionic surfactant; 
from about 0.2% to about 2.5%, by weight, of a cationic synthetic polymer comprising a homopolymer and/or a copolymer, charge density from about 2 to about 10 meq/g, and a molecular weight from about 1,000 g/mol to about 2,000,000 g/mol; 
from about 0.4% to about 1.5%, by weight, of a cationic guar polymer comprising a molecular weight of from about 50,000 g/mol to about 2,500,000 g/mol and charge density from about 0.1 meq/g to about 2.5 meq/g; 
from about 1.5% to about 6%, by weight, of a silicone selected from the group consisting of:
hydroxyl terminated dimethylsilicones having one of the following structures:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
or
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R is an alkyl group and x is an integer up to about 500, 
aminosilicones having the following formula:R′aG3−a—Si(OSiG2)n—(OSiGbR′2−b)m—O—SiG3−a—R′a
G is selected from the group consisting of a hydrogen atom, a phenyl group, an OH group, and C1-C8 alkyl groups, and combinations thereof; 
a is an integer ranging from 0 to 3, 
b is selected from the group consisting of 0 and 1, 
m and n are numbers such that the sum (n+m) is from 1 to 2000, 
R′ is a monovalent group of formula —CqH2qL in which q is a number from 2 to 8 and L is an optionally quaternized amine group 2—CH2—N′(R1)2,
—N(R″)2,
—N+(R″)3A−,
—N+H(R″)2A−,
—N+H2(R″)A−, and
—N(R″)—CH2—CH2—N+R″H2A−,
in which R″ can comprise a hydrogen atom, phenyl groups, benzyl groups, and saturated monovalent hydrocarbon-based groups, and combinations thereof, 
and A− is a halide ions selected from the group consisting of fluoride, chloride, bromide and iodide, and combinations thereof,
and combinations thereof; 
wherein the silicone comprises a plurality of particles having an average particle size is from about 1 nm to about 500 nm; 
applying to a user’s hair the hair care composition wherein the hair care composition is dispensed from the aerosol foam dispenser as a dosage of foam; 
rinsing the hair care composition from the hair; 
optionally applying to the hair a second hair care composition. --




In line 1 of claim 6, delete “hair care composition” and insert –method—therefor

In line 1 of claim 7, delete “hair care composition” and insert –method—therefor

In line 1 of claim 8, delete “hair care composition” and insert –method—therefor

Cancel claim 10

In line 1 of claim 11, delete “10” and insert –1-- therefor

In line 1 of claim 12, delete “10” and insert –1—therefor

In line 1 of claim 13, delete “10” and insert –1-- therefor

In line 1 of claim 14, delete “10” and insert –1—therefor

In line 1 of claim 15, delete “10” and insert –1—therefor

In line 1 of claim 16, delete “10” and insert –1—therefor

In line 1 of claim 18, delete “10” and insert –1—therefor

In line 1 of claim 19, delete “hair care composition” and insert –method—therefor

In line 1 of claim 20, delete “hair care composition” and insert –method—therefor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761